Citation Nr: 1445622	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in St. Petersburg, Florida.  The RO in Manchester, New Hampshire, has jurisdiction of this matter.

In July 2012, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In May 2014, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  The VHA opinion report, dated June 2014, has been associated with the claims file.


FINDING OF FACT

The Veteran's squamous cell carcinoma of the right tonsil did not manifest in active service and is not otherwise etiologically related to his active service, including exposure to herbicides such as Agent Orange during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the right tonsil have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued a December 2011 letter to the Veteran prior to the January 2012 initial adjudication of his claim.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  The Veteran has not alleged any lack of notice or any prejudice from any alleged lack of notice.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  The Board notes that the Veteran and his representative demonstrated a full and complete understanding of the necessary elements of his claims, and received further instruction regarding those elements, at the July 2012 hearing before the undersigned VLJ.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The claim was denied below without an examination.  The undersigned discussed the possibility of a remand for an examination with the Veteran at the July 2012 Board hearing.  The parties agreed that the more expeditious manner of obtaining a needed etiological opinion was via a Veterans' Health Administration (VHA) advisory opinion.  See, e.g., July 2012 Hearing Tr. at p. 10.  In May 2014, the Board requested a VHA advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2013).  The resulting VHA opinion was received by the Board in June 2014 and has been included in the claims folder for review.   In July 2014, a copy of the VHA opinion was sent to the Veteran at his last known address, but returned as undeliverable.  At the same time, a copy was sent to his representatives.  More than sixty (60) days have elapsed since a copy of the opinion was sent to the Veteran and his representatives.  The Board has followed, to the extent possible, the required procedures for obtaining and relying upon a VHA advisory opinion.  See 38 C.F.R. §§ 20.901, 20.903 (2013).

The June 2014 VHA opinion was based on a review of the claims file and includes the requested opinion regarding the alleged etiological relationship between in-service exposure to herbicides, such as Agent Orange, and the Veteran's squamous cell carcinoma of the right tonsil.  The examiner provided a full and complete rationale for that etiological opinion, so the opinion is adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

To the extent the reviewer failed to address any other theory of etiological relationship between the Veteran's active service and his later carcinoma, the Veteran has not suggested an etiological connection to any other in-service injury or disease.  Similarly, the Board, after reviewing the entire record, finds no indication that any other in-service injury or disease may be associated with the claimed disability.   See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The VHA advisory opinion adequately addresses the only etiological question raised by the record.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  Merits of the Claim

The Veteran claims that he developed squamous cell carcinoma of the right tonsil due to exposure to herbicides, including Agent Orange, during his active service in Vietnam.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Malignant tumors are listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease do apply in the instant case.  However, the record establishes, and the Veteran has not argued otherwise, that his squamous cell carcinoma of the right tonsil was first diagnosed in 2011, many years after his active service.  For instance, an October 2011 letter from his treating oncologist describes the September 2011 onset of symptoms, subsequent diagnosis, and resulting treatment.  See also July 2012 Hearing Tr. at p.3 (acknowledging 2011 diagnosis); see also June 2014 VHA Advisory Opinion (noting late-2011 diagnosis and stating:  "it does not appear that the patient's cancer had its onset during his military service").  Therefore, the record is against finding any continuity of symptomatology or any diagnosis during a presumptive period and the criteria for obtaining presumptive service connection for a chronic disease have not been met.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran did serve in Vietnam and that service creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (there is a rebuttable presumption of herbicide exposure in the case of veterans who served in Vietnam); see also 38 C.F.R. § 3.307(a)(6)(iii) (presumption for Vietnam veterans who have conditions listed in 38 C.F.R. § 3.309(e)).  The record contains no evidence to rebut the presumption of herbicide exposure.  In fact, the Veteran provided persuasive testimony at the July 2012 hearing that he was exposed to herbicides while in Vietnam.  Therefore, the Board finds that the Veteran was exposed to herbicides.

The diseases presumptively associated with herbicide exposure do not specifically include squamous cell carcinoma of the tonsils, but do include respiratory cancers.  38 C.F.R. § 3.309(e) (2013).  The Veteran contends that the tonsils are part of the respiratory system and, thus, his cancer of the tonsils is a disease presumptively associated with herbicide exposure.  As support for this theory, the Veteran relies on a March 2012 letter opinion that states, in part, "tonsils are considered part of the respiratory system and Agent Orange has been implicated in cases of respiratory cancers, including tonsillar cancers."  However, the regulations specifically limit "respiratory cancers" to "cancer of the lung, bronchus, larynx, or trachea."  38 C.F.R. § 3.309(e).  There is no ambiguity in this list, particularly when viewed in light of the most recent update to the regulations made pursuant to the Agent Orange Act of 1991 (38 U.S.C. 1116).  See Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47924-01 (Aug. 10, 2012) ("Consistent with its finding in Update 2008, NAS in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions:  (1)  Cancers of the oral cavity..., pharynx (including tonsils),...").

Therefore, notwithstanding the March 2012 letter opinion, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309(e).

In short, the evidence of record does not support granting service connection on any presumptive basis.  Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The evidence of record establishes that the Veteran served in Vietnam and that he was exposed to herbicides (e.g. Agent Orange) during his active service.  See 38 U.S.C.A. § 1116(f); July 2012 Hearing Transcript.  An in-service event has been established.  Moreover, as already noted, the Veteran was diagnosed with squamous cell carcinoma of the right tonsil and received treatment during the appeal period, so a current disability has also been established.  The remaining element for a direct service connection claim is a causal nexus between the exposure to herbicides during service and his recently diagnosed cancer.  Shedden, 381 F.3d at 1167.

The Veteran has indicated that he believes that his squamous cell carcinoma of the right tonsil is related to his service, particularly, to herbicide exposure during his service in Vietnam.  See, e.g., July 2012 Hearing Transcript.  The record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his cancer, particularly where there are multiple possible causes (including alcohol use, tobacco use, and HPV) and, as discussed below, his theory of causation lacks support in the medical literature.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his squamous cell carcinoma of the right tonsil is not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The medical records, as discussed in the October 2011 letter from his treating oncologist, establish that the Veteran first noticed symptoms related to his later-diagnosed cancer in late 2011.  He was first treated for an infection, but, after further testing, his treating physician diagnosed squamous cell carcinoma of the right tonsil.  He received treatment and, happily, appears to have no signs of residual cancer.  See March 2012 Treating Physician Note; February 2012 Veteran Statement.  With respect to etiology, the treating oncologist did not offer any opinion, but did mention that "HPV testing was strongly positive."  While the physician indicates that this fact influenced the treatment plan, it was not explicitly linked to etiology.

A March 2012 letter from his private physician (Dr. A.B.) indicated that the Veteran was "a non-smoker [with] no history of alcohol abuse, but did have exposure to Agent Orange in Vietnam."  While the statement suggests that Agent Orange was a risk factor, the mere listing of a risk factor does not constitute a sufficient etiological opinion that herbicide exposure was, at least as likely as not, a causative factor with respect to the Veteran's cancer.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  Moreover, the letter does not acknowledge that the Veteran did have some past smoking history (albeit minor and in the distant past) and that, despite an absence of alcohol abuse, he has a history of moderate drinking.  See, e.g., March 2007 VA Examination (documenting smoking history); May 2010 VA Progress Note (indicating history of drinking four beers daily).  The Board finds that this letter does not provide an etiological opinion of any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  

A second letter in March 2012 from a different treating physician (Dr. M.R.).  In relevant part, the letter states:  "Agent Orange exposure can cause cancers and other serious disease.  As the tonsils are considered part of the respiratory system and Agent Orange has been implicated in cases of respiratory system cancers, including tonsillar cancers, service connection for this disorder is presumed."  However, as already discussed in connection with presumptions, presumptive service connection is not authorized for tonsillar cancer.  Because the opinion is based solely on the assumed presumption and because there is no such presumption, the opinion has no probative value.  Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning"); accord Reonal, 5 Vet. App. at 461.

Finally, because the above etiological evidence was insufficient to resolve this matter, the Board obtained a June 2014 VHA advisory opinion.  The reviewer opined that the Veteran had several risk factors, including exposure to the carcinogenic ethanol (alcohol), in addition to herbicide exposure.  The reviewer acknowledged that herbicide exposure was a possible causative agent, but that any role of herbicides was "impossible to assess given the lack of dose-time (AUC) information and the possible synergistic or individual etiological effects of the agent involved."  The reviewer also noted the possible, but undetermined, contribution of HPV.  

With respect to the private physician's (Dr. M.R.'s) opinion that the epidemiological studies with respect to respiratory cancers are applicable to tonsillar cancer, the VHA reviewer provided a detailed explanation why he disagreed.  The VHA reviewer noted, for example, that there are "clear biological and clinical differences in behavior of squamous cell cancers of the hypotharynx" and of the nasopharynx.  He also provided an overview of the relevant medical literature, including correctly noting that the most recent report by the Institute of Medicine (Veterans and Agent Orange Update: Update 2012) lists tonsillar cancer among those for which there is insufficient or inadequate data to determine an association with herbicide exposure.  His conclusion that the most recent scientific and epidemiological do not establish a causal link between tonsillar cancer and herbicide exposure is thorough and convincing.  Nieves-Rodriguez, 22 Vet. App. at 304.      

The Board finds that the VHA advisory opinion provides significant probative evidence against the conclusion that there is, at least as likely as not, a causal nexus between the Veteran's herbicide exposure during active service and his recently diagnosed squamous cell carcinoma of the right tonsil.  Id.

The evidence of record contains no other evidence supporting a finding of an etiological link between herbicide exposure and the Veteran's recently-diagnosed squamous cell carcinoma of the right tonsil.

Accordingly, the Board concludes that the evidence is against finding the Veteran's squamous cell carcinoma of the right tonsil is etiologically related to his in-service herbicide exposure and, therefore, the criteria for service connection for squamous cell carcinoma of the right tonsil have not been met.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for squamous cell carcinoma of the right tonsil is denied.




ORDER

Entitlement to service connection for squamous cell carcinoma of the right tonsil is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


